


110 SRES 644 ATS: Designating September 2008 as

U.S. Senate
2008-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 644
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Burr (for himself
			 and Mrs. Feinstein) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 22 (legislative day, September 17),
			 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating September 2008 as
		  National Child Awareness Month to promote awareness of charities
		  benefitting children and youth-serving organizations throughout the United
		  States and recognizing efforts made by these charities and organizations on
		  behalf of children and youth as a positive investment in the future of the
		  United States. 
	
	
		Whereas millions of children and youth in the United
			 States represent the hopes and future of the United States;
		Whereas numerous individuals, charities benefitting
			 children, and youth-serving organizations that work with children and youth
			 collaborate to provide invaluable services to enrich and better the lives of
			 children and youth throughout the United States;
		Whereas raising awareness of and increasing support for
			 organizations that provide access to healthcare, social services, education,
			 the arts, sports, and other services will result in the development of
			 character and the future success of children and youth;
		Whereas the President issued a proclamation on May 30,
			 2008, proclaiming June 1, 2008 as National Child's Day to
			 demonstrate a commitment to the youth of the United States;
		Whereas September, as the school year begins, is a time
			 when parents, families, teachers, school administrators, and communities
			 increase their focus on children and youth throughout the United States;
		Whereas September is a time for the people of the United
			 States to highlight and be mindful of the needs of children and youth;
		Whereas private corporations and businesses have joined
			 with hundreds of national and local charitable organizations throughout the
			 United States in support of a month-long focus on children and youth;
			 and
		Whereas designating September 2008 as National
			 Child Awareness Month would recognize that a long-term commitment to
			 children and youth is in the public interest, and will encourage widespread
			 support for charities and organizations that seek to provide a better future
			 for the children and youth of the United States: Now, therefore, be it
		
	
		That the Senate designates September
			 2008 as National Child Awareness Month—
			(1)to promote
			 awareness of charities benefitting children and youth-serving organizations
			 throughout the United States; and
			(2)to recognize
			 efforts made by such charities and organizations on behalf of children and
			 youth as a positive investment in the future of the United States.
			
